PREWITT, Judge.
Defendant held a note, the payment of which was secured by a deed of trust upon real property owned by plaintiff. Defendant instituted foreclosure proceedings, contending that the deed of trust was violated because insurance was not maintained on the premises. Plaintiff then obtained insurance covering the premises and notified defendant, but it refused to terminate the foreclosure proceedings. Thereafter, plaintiff secured a new loan on the property, paid the note and the foreclosure proceedings were stopped.
Plaintiff then brought this action contending that defendant wrongfully commenced and continued proceedings to foreclose her property. Trial was started before a jury and at the close of plaintiff’s evidence, the trial court directed a verdict *528for defendant. Judgment was entered accordingly and plaintiff appealed from that judgment.
Since this matter was briefed and argued here the Missouri Supreme Court has ruled that there is no cause of action for attempted wrongful foreclosure in this state. See Reese v. First Missouri Bank and Trust Company of Creve Coeur, 736 S.W.2d 371 (1987). This court must follow that decision. Mo. Const. Art. V, § 2. The trial court properly directed a verdict for defendant.
The judgment is affirmed.
HOGAN, FLANIGAN and MAUS, JJ., concur.